 

 

EXHIBIT 10.7

 

EMPLOYMENT AGREEMENT OF LISA M. FOWLER

 

 

 



 

 

 

 

Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This Agreement is made by and between First Clover Leaf Bank, a federal savings
bank (the “Bank”), with its principal office in Edwardsville, Illinois, and Lisa
Fowler (“Executive”) and is effective as of January 1, 2008 (the “Effective
Date”). References herein to the “Company” mean First Clover Leaf Financial
Corp., a Maryland corporation that owns 100% of the common stock of the Bank on
the Effective Date. The Company is a signatory to this Agreement for the sole
purpose of guaranteeing the Bank’s performance hereunder.

 

WHEREAS, Executive and the Bank entered into an employment agreement dated July
10, 2006 (the “Agreement”), pursuant to which Executive was employed as Senior
Vice-President – Chief Lending Officer of the Bank; and

 

WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), effective
January 1, 2005, requires deferred compensation arrangements, including those
set forth in employment agreements, to comply with its provisions and
restrictions and limitations on payments of deferred compensation; and

 

WHEREAS, the Final Treasury Regulations issued under Code Section 409A in April
of 2007 necessitate changes to the Agreement; and

 

WHEREAS, Executive has agreed to such changes; and

 

WHEREAS, the parties hereto desire to set forth the terms of the revised
Agreement and the continuing employment relationship between the Bank and
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.POSITION AND RESPONSIBILITIES.

 

Executive shall serve as the Senior Vice President – Chief Lending Officer of
the Bank. In this position, Executive shall be responsible for supporting the
Chief Executive Officer in areas of leadership, direction, development and
implementation of the policies and procedures for the lending function of the
Bank. Executive shall be responsible for promoting and developing new lending
business for the Bank. Executive shall be responsible for building and
maintaining Bank relationships with the community, civic groups and local
businesses, and will represent the Bank at related events. Executive shall stay
abreast of regulations and legislation that directly affect the Bank. Executive
also agrees to serve, if appointed or elected, as an officer and director of any
subsidiary or affiliate of the Bank.

 

2.TERM AND DUTIES.

 

(a)     The term of this Agreement and the period of Executive’s employment
hereunder will begin as of the Effective Date and continue for a period of
twelve (12) full calendar months thereafter. Commencing on the first anniversary
date of this Agreement (the “Anniversary Date”), and continuing at each
Anniversary Date thereafter, the Agreement shall renew for an additional year
such that the remaining term shall be twelve (12) full calendar months;
provided,

 

 

 

 

however, that the Board of Directors of the Bank (the “Board”) shall, at least
sixty (60) days before such Anniversary Date conduct a comprehensive performance
evaluation and review of Executive for purposes of determining whether to extend
this Agreement. The Board shall give Executive notice of its decision whether or
not to renew this Agreement at least thirty (30) days and not more than sixty
(60) days prior to the Anniversary Date, and if written notice of non-renewal is
provided to Executive within said time frame, the term of this Agreement shall
not be extended.

 

(b)     During the period of her employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence approved by the Chief Executive Officer, Executive shall
devote substantially all her business time, attention, skill, and efforts to the
faithful performance of her duties hereunder including activities and services
related to the organization, operation and management of the Bank; provided,
however, that, with the approval of the Board, Executive may serve, or continue
to serve, on the boards of directors of, and hold any other offices or positions
in, business, social, religious, charitable or similar organizations which, in
the Board’s judgment, will not present any conflict of interest with the Bank,
or materially affect the performance of Executive’s duties pursuant to this
Agreement. Notwithstanding the preceding sentence, no approval is required for
Executive to participate or serve in (i) outside organizations in which
Executive is serving as of the Effective Date; (ii) religious or educational
organizations which Executive or Executive’s children may attend from time to
time; or (iii) affiliates of such organizations.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)     The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Section 2(b). Beginning on
the Effective Date, the Bank shall pay Executive as compensation a salary of not
less than One Hundred Thirty Thousand Dollars ($130,000) per year (“Base
Salary”). Such Base Salary shall be payable bi-weekly, or with such other
frequency as officers and employees are generally paid. During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least annually.
Such review shall be conducted by the Chief Executive Officer, and the Bank may
increase, but not decrease (except a decrease that is generally applicable to
all employees) Executive’s Base Salary (with any increase in Base Salary to
become “Base Salary” for purposes of this Agreement). In addition to the Base
Salary, the Bank shall provide Executive at no cost to Executive with all such
other benefits as are provided uniformly to permanent full-time employees of the
Bank. Base Salary shall include any amounts of compensation deferred by
Executive under qualified and nonqualified plans maintained by the Bank.

 

(b)     Executive will be entitled to participate in or receive benefits under
any employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank or the Company in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Executive will be entitled to participate in any
incentive compensation and bonus plans offered by the Bank or the Company in
which Executive is eligible to participate. Nothing paid to

 

 

 

 

Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

 

(c)     In addition to the Base Salary, the Bank shall pay or reimburse
Executive for all reasonable travel and other reasonable expenses incurred by
Executive performing her obligations under this Agreement and may provide such
additional compensation in such form and such amounts as the Chief Executive
Officer may from time to time determine. The Bank shall reimburse Executive for
her ordinary and necessary business expenses, including, without limitation,
fees for memberships in such clubs and organizations as Executive and the Chief
Executive Officer shall mutually agree are necessary and appropriate for
business purposes, and travel and entertainment expenses, incurred in connection
with the performance of her duties under this Agreement.

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a)     Upon the occurrence of an Event of Termination (as herein defined)
during Executive’s term of employment under this Agreement, the provisions of
this Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any of the following:

 

(i)the termination by the Bank of Executive’s full-time employment hereunder for
any reason other than termination governed by Section 5 (Termination for Just
Cause) or termination governed by Section 6 (termination due to Disability or
death); or

 

(ii)Executive’s resignation from the Bank’s employ for any of the following
reasons:

 

(A)the failure to appoint or reappoint Executive to the position set forth under
Section 1;

 

(B)a material change in Executive’s functions, duties, or responsibilities with
the Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1;

 

(C)a relocation of Executive’s principal place of employment by more than thirty
(30) miles from its location at the Effective Date of this Agreement;

 

(D)a material reduction in the benefits and perquisites to Executive from those
being provided as of the later of the Effective Date or any subsequent
Anniversary Date of this Agreement, other than an employee-wide reduction in pay
or benefits;

 

(E)a liquidation or dissolution of the Company or the Bank; or

 

 

 

 

(F)a material breach of this Agreement by the Bank.

 

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate her employment
under this Agreement by resignation upon not less than thirty (30) days prior
written Notice of Termination, as defined in Section 9(a), given within ninety
(90) days after the event giving rise to said right to elect. Notwithstanding
the preceding sentence, in the event of a continuing breach of this Agreement by
the Bank, Executive, after giving due notice within the prescribed time frame of
an initial event specified above, shall not waive any of her rights under this
Agreement and this Section solely by virtue of the fact that Executive has
submitted her resignation, provided Executive has remained in the employment of
the Bank and is engaged in good faith discussions to resolve any occurrence of
an event described in clauses (A), (B), (C), (D) or (F) above. The Bank shall
have at least thirty (30) days to remedy any condition set forth in clause
(ii)(A) through (F), provided, however, that the Bank shall be entitled to waive
such period and make an immediate payment hereunder.

 

(iii)(A) Executive’s involuntary termination by the Bank or the Company (or any
successor thereto) on the effective date of, or at any time following, a Change
in Control, or (B) Executive’s resignation from the employment with the Bank or
the Company (or any successor thereto) following a Change in Control as a result
of any event described in Section 4(a)(ii)(A), (B), (C), (D), or (F) above. For
these purposes, a “Change in Control” shall mean a change in control of the Bank
or the Company of a nature that: (i) would be required to be reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”); or (ii) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board of Directors of the Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors of the Board, shall be, for purposes of this clause (b), considered as
though he or she were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs.

 

 

 

 

(b)     Upon the occurrence of an Event of Termination under Sections 4(a) (i)
or (ii), on the Date of Termination, as defined in Section 9(b), the Bank shall
be obligated to pay Executive, or, in the event of her subsequent death, her
beneficiary or beneficiaries, or her estate, as the case may be, as severance
pay or liquidated damages, or both, an amount equal to the sum of: (i) her
earned but unpaid salary as of the date of her termination of employment with
the Bank; (ii) the benefits, if any, to which she is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank or Company’s officers and
employees; (iii) the remaining payments that Executive would have earned, in
accordance with Sections 3(a) and 3(b), if she had continued her employment with
the Bank for twelve (12) full months following such Event of Termination, and
had earned the maximum bonus or incentive award in each calendar year that ends
during such term; and (iv) the annual contributions or payments that would have
been made on Executive’s behalf to any employee benefit plans of the Bank as if
Executive had continued her employment with the Bank for twelve (12) full months
following such Event of Termination, based on contributions or payments made (on
an annualized basis) at the Date of Termination. Any payments hereunder shall be
made in a lump sum within thirty (30) days after the Date of Termination. .
Notwithstanding the foregoing, in the event Executive is a Specified Employee
(within the meaning of Treasury Regulations §1.409A-1(i)), then, to the extent
necessary to avoid penalties under Code Section 409A, no payment shall be made
to Executive prior to the first day of the seventh month following the Date of
Termination in excess of the “permitted amount” under Code Section 409A. For
these purposes, the “permitted amount” shall be an amount that does not exceed
two times the lesser of: (i) the sum of Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
calendar year preceding the year in which occurs the Date of Termination or (ii)
the maximum amount that may be taken into account under a tax-qualified plan
pursuant to Code Section 401(a)(17) for the calendar year in which occurs the
Date of Termination. Payment of the “permitted amount” shall be made within
thirty (30) days following the Date of Termination. Any payment in excess of the
permitted amount shall be made to Executive on the first day of the seventh
month following the Date of Termination. Such payments shall not be reduced in
the event Executive obtains other employment following termination of
employment.

 

(c)     Upon the occurrence of an Event of Termination under Section 4(a)(iii),
on the Date of Termination, as defined in Section 9(b), the Bank shall be
obligated to pay Executive, or, in the event of her subsequent death, her
beneficiary or beneficiaries, or her estate, as the case may be, as severance
pay or liquidated damages, or both, an amount equal to the sum of: (i) her
earned but unpaid salary as of the date of her termination of employment with
the Bank; (ii) the benefits, if any, to which she is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank or Company’s officers and
employees; (iii) the remaining payments that Executive would have earned, in
accordance with Sections 3(a) and 3(b), if she had continued her employment with
the Bank for an eighteen (18) month period following such Event of Termination,
and had earned the maximum bonus or incentive award in each calendar year that
ends during such term; and (iv) the annual contributions or payments that would
have been made on Executive’s behalf to any employee benefit plans of the Bank
or the Company as if Executive had continued her employment with the Bank for an
eighteen (18) month period following such Event of Termination, based on
contributions or payments made (on an annualized basis) at the Date of
Termination. Any payments hereunder shall be made in a lump sum within thirty
(30) days after

 

 

 

 

the Date of Termination. Notwithstanding the foregoing, in the event Executive
is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)), then, to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following the Date of Termination in excess of the “permitted
amount” under Code Section 409A. For these purposes, the “permitted amount”
shall be an amount that does not exceed two times the lesser of: (i) the sum of
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Bank for the calendar year preceding the year in which
occurs the Date of Termination or (ii) the maximum amount that may be taken into
account under a tax-qualified plan pursuant to Code Section 401(a)(17) for the
calendar year in which occurs the Date of Termination. Payment of the “permitted
amount” shall be made within thirty (30) days following the Date of Termination.
Any payment in excess of the permitted amount shall be made to Executive on the
first day of the seventh month following the Date of Termination. Such payments
shall not be reduced in the event Executive obtains other employment following
termination of employment.

 

(d)     To the extent required under applicable law, upon the occurrence of an
Event of Termination, the Bank will cause to be continued life insurance and
non-taxable medical coverage substantially identical to the coverage maintained
by the Bank for Executive and her family prior to Executive’s termination.

 

(e)     Notwithstanding anything in this Agreement to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Section constitute an “excess parachute payment” under Code Section
280G or any successor thereto, and in order to avoid such a result, Executive’s
benefits hereunder shall be reduced, if necessary, to an amount, the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with Code Section 280G.
The allocation of the reduction required hereby shall be determined by
Executive, provided, however, that if it is determined that such election by
Executive shall be in violation of Code Section 409A, the allocation of the
required reduction shall be pro-rata.

 

(f)     For purposes of Section 4, Event of Termination shall be construed to
require a “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder. The Bank and Executive reasonably
anticipate that the level of bona fide services Executive would perform, if any,
after termination would permanently decrease to a level that is less than 50% of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period.

 

5.TERMINATION FOR JUST CAUSE.

 

(a)     The term “Termination for Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.

 

(b)     Notwithstanding Section 5(a), neither the Company nor the Bank may
terminate Executive for Just Cause unless and until there shall have been
delivered to her a Notice of

 

 

 

 

Termination, finding that in the good faith opinion of the Chief Executive
Officer, Executive was guilty of conduct justifying Termination for Just Cause
and specifying the particulars thereof in detail. Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Just Cause. During the period beginning on the date of the Notice of
Termination for Just Cause through the Date of Termination, any unvested stock
options and related limited rights granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest. At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Just Cause. In the Event of Executive’s
Termination for Just Cause, Executive shall resign immediately as a director of
the Company and the Bank, and as a director and/or officer of any subsidiary or
affiliate of the Company and/or the Bank.

 

6.TERMINATION FOR DISABILITY OR DEATH.

 

(a)     The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability. For purposes of this Agreement, “Disability”
shall be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. As a condition to any benefits, the Chief Executive Officer may
require Executive to submit to such physical or mental evaluations and tests as
the Chief Executive Officer deems reasonably appropriate, at the Bank’s expense.
In the event of such Disability, Executive shall be entitled to receive benefits
under any short or long-term disability plan maintained by the Bank. To the
extent that such benefits are less than Executive’s Base Salary, the Bank shall
pay Executive an amount equal to the difference between such disability plan
benefits and the amount of Executive’s Base Salary for the remaining term of the
Agreement, following the termination of Executive’s employment due to
Disability. Accordingly, any payments required hereunder shall commence within
thirty (30) days from the Date of Termination due to Disability and be payable
in monthly installments.

 

(b)     In the event of Executive’s death during the term of this Agreement, her
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, at the rate in
effect at the time of Executive’s death for the remainder of the then-current
term, which payments shall commence within thirty days following the date of
Executive’s death.

 

7.TERMINATION UPON RETIREMENT

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment on or after age 65 unless extended by the
Board or in accordance with any retirement policy established by the Bank or the
Company with Executive’s consent

 

 

 

 

with respect to her. Upon termination of Executive’s employment based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Bank and other plans to which Executive is a party.

 

8.RESIGNATION FROM BOARDS OF DIRECTORS

 

In the event of termination of Executive’s employment for any reason other than
upon a Change in Control, Executive shall resign as a director of the Company
and the Bank, and/or as a director and/or officer of any subsidiary or affiliate
of the Company and/or the Bank.

 

9.NOTICE.

 

(a)     Any notice required hereunder shall be in writing and hand-delivered to
the other party. Hand delivery to the Bank may be made to the Chief Executive
Officer. Any termination by the Bank or by Executive shall be communicated by
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

(b)      “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that she shall not have returned to the performance of her
duties on a full-time basis during such thirty (30) day period), and (B) if her
employment is terminated for any other reason, the date specified in the Notice
of Termination.

 

(c)     If the party receiving a Notice of Termination desires to dispute or
contest the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence. During
the pendency of any such dispute, neither the Company nor the Bank shall be
obligated to pay Executive compensation or other payments beyond the Date of
Termination.

 

10.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, and if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

 

11.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank or any predecessor of the Bank
and Executive.

 

 

 

 

No provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to her without
reference to this Agreement.

 

12.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)     This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.

 

13.MODIFICATION AND WAIVER.

 

(a)     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

14.REQUIRED PROVISIONS.

 

(a)     The Bank may terminate Executive’s employment at any time, but any
termination by the Bank other than Termination for Just Cause as defined in
Section 5 hereof shall not prejudice Executive’s right to compensation or other
benefits under this Agreement. Executive shall have no right to receive
compensation or other benefits for any period after Termination for Cause.

 

(b)     If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.

 

(c)     If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
[12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of the FDI Act, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.

 

 

 

 

(d)     If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

 

(e)     All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his or her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) [12
U.S.C. §1823(c)] of the FDI Act; or (ii) by the Director or his or her designee
at the time the Director or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

(f)     Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Company, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
FDI Act, 12 U.S.C. Section 1828(k), and the regulations promulgated thereunder
in 12 C.F.R. Part 359.

 

15.NON-COMPETITION AND POST-TERMINATION OBLIGATIONS.

 

(a)     All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with paragraph (b), (c) and (d) of this
Section 15.

 

(b)     Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between
Executive and the Bank or any of its subsidiaries or affiliates.

 

(d)     Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank, the Company and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Bank, the Company and affiliates
thereof. Executive will not, during or after the term of her employment,
disclose any knowledge of the past, present, planned or considered business
activities of the Bank, Company or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to the OTS, the FDIC, or other
regulatory agency with jurisdiction over the Company, the Bank or Executive).
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank, and
Executive may disclose any information regarding the Bank which is otherwise
publicly available or which Executive is otherwise legally required to disclose.
In the event of a breach or threatened breach by Executive of the provisions of
this Section 15, the Bank will be entitled to an injunction restraining
Executive from disclosing, in whole or in part, her knowledge of the past,
present, planned or considered business activities of the Bank or the Company or
any of their affiliates, or

 

 

 

 

from rendering any services to any person, firm, corporation or other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Bank and the
Company from pursuing any other remedies available to them for such breach or
threatened breach, including the recovery of damages from Executive.

 

(d)     Executive agrees that Executive will not, in any manner whatsoever,
during her employment with the Company and the Bank and for a period of two (2)
years following the termination of Executive’s employment, either as an
individual or as a partner, stockholder, director, officer, principal, employee,
agent, consultant, or in any other relationship or capacity, with any person,
firm, corporation or other business entity, either directly or indirectly,
solicit or induce or aid in the solicitation or inducement of any employees of
the Company or the Bank to leave their employment with the Company or the Bank.
Executive further agrees that Executive will not, in any manner whatsoever,
during Executive’s employment with the Company or the Bank and for a period of
two (2) years following the termination of Executive’s employment with the
Company or the Bank, either as an individual or as a partner, stockholder,
director, officer, principal, employee, agent, consultant or in any other
relationship or capacity with any person, firm, corporation or other business
entity, either directly or indirectly, solicit the business of any customers or
clients of the Company or the Bank at the time of the termination of Executive’s
employment with the Company or the Bank.

 

16.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

17.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

18.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.

 

19.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and Executive within twenty-five (25) miles of Edwardsville, Illinois
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

 

 

 

20.PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor, and such
reimbursement shall occur no later than sixty (60) days after the end of the
year in which the dispute is settled or resolved in Executive’s favor.

 

21.INDEMNIFICATION.

 

(a)     The Bank shall provide Executive (including her heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
her heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by her
in connection with or arising out of any action, suit or proceeding in which she
may be involved by reason of her having been a director or officer of the Bank
(whether or not she continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board); provided, however, the Bank shall not be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive. Any such indemnification shall be made consistent with
OTS Regulations and Section 18(k) of the FDI Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.

 

(b)     Notwithstanding the foregoing, no indemnification shall be made unless
the Bank gives the OTS at least 60 days’ notice of its intention to make such
indemnification. Such notice shall state the facts on which the action arose,
the terms of any settlement, and any disposition of the action by a court. Such
notice, a copy thereof, and a certified copy of the resolution containing the
required determination by the Board shall be sent to the Regional Director of
the OTS, who shall promptly acknowledge receipt thereof. The notice period shall
run from the date of such receipt. No such indemnification shall be made if the
OTS advises the Bank in writing within such notice period, of its objection
thereto.

 

[Signatures on next page]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, effective as of the Effective Date. The Company has become a party to
this Agreement for the sole purpose of binding itself to the duties and
obligations set forth in Sections 10 and 21 hereof.

 

    FIRST CLOVER LEAF BANK             October 21, 2008   By: /s/ Dennis Terry
Date     Dennis Terry, President and       Chief Executive Officer              
  FIRST CLOVER LEAF FINANCIAL CORP.             October 21, 2008   By: /s/
Dennis Terry Date     Dennis Terry, President and       Chief Executive Officer
                EXECUTIVE:             October 21, 2008   /s/ Lisa Fowler Date  
Lisa Fowler

 

 

 